Title: Henry Dearborn to Thomas Jefferson, 3 March 1820
From: Dearborn, Henry
To: Jefferson, Thomas


					
						Dear Sir
						
							Boston
							March 3d 1820—
						
					
					On receiving your letter of the 5th of Februry, enclosing one to Stewart, I requested my Son to call on Stewart & give him your letter and hear what he had to say, he now ownes that he had been mistaken, & that he has received one hundred dollars for the portrait, which you have not received, and only wants to know whether you would prefer a common portrait or one of half the length of the Body, the former at $100. the latter $300. he said he would write to you on the subject, but he may neglect it as he has the finishing of the picture, If you will inform me which of the two you would prefer, I will inform him.—
					I still hope that you will recover your usual good health, so far at least as to enable you to enjoy a good share of the comforts of life for some years yet to come, with your uniformly exact manner, of living & good constitution, you ought to live as long as your old friend Ellery of Rhode Island who died lately at the age of 94. and was capable of performing business correctly, and of reading and writing, to the last day. I do not think it desirable that a man of an exalted charactor should outlive his faculties & enjoyments, but you can have nothing to fear on that score for at least ten years yet to come.
					Mrs Dearborn desires me to assure you that the affectionate salutations from yourself, Mrs Randolph & Family, were received with peculiar delight, and she joins me in a full reciprocation of those affectionate sentiments and feelings.—
					
						H. Dearborn—
					
				